        Case 1:18-cv-07744-ER Document 19 Filed 09/29/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


REDDY RAW, INC.,                                    Case No.: 18-cv-7744-ER (SN)

                      Plaintiff,                             [PROPOSED]
                                                          DEFAULT JUDGMENT
       V.

C & B LOGISTICS LLC,

                      Defendant.




       This action having been commenced on August 24, 2018 by the filing of a Complaint,

and the issuance of a Summons on August 27, 2018, and copies of the same having been served

on Defendant, C & B Logistics LLC via service upon the New York Secretary of on September

12, 2018, and proof of service having been filed on September 18, 2018, and the time for

Defendant to appear, answer or move against the Complaint having expired without an

appearance by Defendant; pursuant to Rule 55(b)(l) of the Federal Rules of Civil Procedure and

Rule 55.2(a) of the Local Rules of Practice of the United States District Court for the Southern

District of New York, it is hereby

       ORDERED, ADJUDGED and DECREED that Plaintiff Reddy Raw, Inc., have judgment

against C&B Logistics in the liquidated amount of $22,800.00, prejudgment interest in the

amount of $3,013.35 from August 31 , 2017 through February 18, 2019, amounting in all to

$25,813.35, and accruing interest thereafter at $5.62 per day through date of judgment, plus
        Case 1:18-cv-07744-ER Document 19 Filed 09/29/20 Page 2 of 2




interest on the judgment at the legal rate until the judgment is satisfied; and disbursements in the

amount of $460.00 and that Plaintiff have execution therefore.


Dated: New York, New York
       February_, 2019                                ENTERED:
       September 29, 2020



                                                               HON. EDGARDO RAMOS
                                                               United States District Judge




                                                  2
